United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                           F I L E D
                                                  In the                                   March 16, 2006
                         United States Court of Appeals                               Charles R. Fulbruge III
                                       for the Fifth Circuit                                  Clerk
                                            _______________

                                              m 05-10916
                                            Summary Calendar
                                            _______________




                                        OYEKUNMI OYELUDE,

                                                               Petitioner-Appellant,

                                                 VERSUS

                                         MICHAEL CHERTOFF,
                         SECRETARY, DEPARTMENT OF HOMELAND SECURITY,

                                                               Respondent-Appellee.



                                     _________________________

                             Appeal from the United States District Court
                                 for the Northern District of Texas
                                           m 1:03-CV-95
                               ______________________________



Before SMITH, GARZA, and PRADO,                           Oyekunmi Oyelude, appeals, pro se,1 the
  Circuit Judges.                                      dismissal, as moot, of his petition for writ of

JERRY E. SMITH, Circuit Judge:*
                                                           *
                                                          (...continued)
                                                       cumstances set forth in 5TH CIR. R. 47.5.4.
   *
    Pursuant to 5TH CIR. R. 47.5, the court has de-
                                                           1
termined that this opinion should not be published           The briefs Oyelude has filed are of a quality
and is not precedent except under the limited cir-     well beyond what we usually expect of a pro se
                                     (continued...)    litigant untrained in the law.
habeas corpus. We affirm.                                     Oyelude had been released from custody, the
                                                              district court dismissed his habeas petition as
   In September 2002, the Immigration and                     moot on June 14, 2005. On June 22, 2005,
Naturalization Service charged Oyelude, a na-                 Oyelude was detained for violation of the
tive of Nigeria, with remaining in the United                 terms of the order of supervision, and he re-
States without authorization and detained him                 mains in custody.
pursuant to 8 U.S.C. § 1226 pending a final
decision on his removal from the country.2 In                    Although Oleyude makes many arguments
April 2003, Oyelude filed a 28 U.S.C. § 2241                  in his brief, only those touching on the moot-
petition for writ of habeas corpus challenging                ness issue are relevant here. His position on
his continued custody. While the habeas peti-                 the mootness issue is that although he was
tion was pending, the Board of Immigration                    temporarily released from custody, his case is
Appeals issued a final order of removal in June               not moot because he finds himself incarcerated
2004.                                                         once again and remains subject to removal.

    In September 2004, Oyelude was released                      Oyelude’s habeas petition challenges the
from custody on an order of supervision pur-                  government’s right to hold him in custody pur-
suant to 8 U.S.C. § 1231(a)(3).3 He filed a pe-               suant to 8 U.S.C. § 1226, pending a final
tition for review of the final removal order,                 decision on removal. He asks that the court
which we dismissed for want of jurisdiction.                  use its habeas jurisdiction over that claim to
See Oyelude v. Ashcroft, No. 04-60595 (5th                    review all the circumstances surrounding his
Cir. Feb. 1, 2005) (per curiam) (unpublished).                removal. Each aspect of his removal proceed-
In March 2005, we vacated the district court’s                ings implicates different jurisdictional rules,
denial of Oyelude’s habeas petition and re-                   however, and this court does not necessarily
manded for further proceedings, explicitly de-                have jurisdiction to decide his case in full
clining to rule on the ultimate merits. Oyelude               merely because we may hear part of it.
v. Chertoff, 125 Fed. Appx. 542, 547 (5th Cir.
2005). On remand, and after learning that                         Oyelude’s challenge to the § 1226 custody
                                                              is now moot.4 The only issue for the district
                                                              court to consider, if this case were to continue,
   2
     Title 8 U.S.C. § 1226(a) provides that, subject          would be the propriety of Oyelude’s present
to certain restrictions, “an alien may be arrested            detention under § 1231. That statute automat-
and detained pending a decision on whether the                ically places aliens in the custody of the Attor-
alien is to be removed from the United States.”               ney General after issuance of a removal order.
                                                              Thus, Oyelude’s present detention flows dir-
   3
     Title 8 U.S.C. § 1231(a) requires the Attorney
General to detain an alien who is subject to a final
                                                                 4
order of removal. Subpart (3) provides that if the                  Oyelude’s challenge to his § 1226 detention
alien has not been deported after the initial 90-day          was mooted on June 23, 2004 when his final re-
removal period, he “shall be subject to supervision           moval order was entered and the Attorney Gen-
under regulations provided by the Attorney Gen-               eral’s authority to detain him shifted to § 1231. As
eral.” Because the government was unable to                   a technical matter, the issue was not mooted by his
remove Oyelude within the 90-day period, it re-               later release from custody, because it had already
leased him from custody pending later removal,                been mooted by the BIA’s final removal order,
subject to a variety of restrictions on his activities.       from which Oyelude may not seek habeas relief.

                                                          2
ectly from his removal order. He cannot chal-
lenge that detention without also challenging
the validity of the removal order.

   Though Oyelude could challenge his initial
§ 1226 detention using a habeas petition, he
may not use habeas proceedings to attack a fi-
nal removal order. Under the Real ID Act, the
federal courts lack jurisdiction to entertain ha-
beas petitions challenging final removal orders.
See Pub.L. No. 109-13, 119 Stat. 231, 310, §
106(a)(1)(B). Such orders may be brought to
the federal courts solely by means of a petition
for review. Ramirez-Molina v. Ziglar, ___
F.3d ___, 2006 WL 62862, at *3 (5th Cir.
2006). As we have noted, this court denied
Oyelude’s petition for review.

   The district court lacked jurisdiction to en-
tertain Oyelude’s arguments challenging the
basis for his removal order. The only issue
raised by Oyelude’s petition over which federal
habeas jurisdiction existed is the validity of his
prior detention pending a final decision on re-
moval, under § 1226. That issue is now moot.
Accordingly, the judgment dismissing the
petition is AFFIRMED.




                                                     3